126 S.W.3d 780 (2004)
STATE of Missouri, Respondent,
v.
Ivan N. RELIFORD, Appellant.
No. ED 82607.
Missouri Court of Appeals, Eastern District, Division Four.
January 27, 2004.
Nancy A. McKerrow, Office of the Public Defender, Columbia, MO, for appellant.
*781 Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., LAWRENCE G. CRAHAN, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Ivan Reliford ("Reliford") appeals from the trial court's judgment entered in the Circuit Court of St. Louis County upon his conviction by a jury of one count of forcible rape, in violation of § 566.030, RSMo 2000.
Reliford contends on appeal that the trial court erred in: (1) accepting inconsistent verdicts of guilty on the forcible rape count and not guilty on the armed criminal action count and (2) reading MAI-CR3d 312.10, the hammer instruction, thereby coercing the jury to convict.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).